Fourth Court of Appeals
                                San Antonio, Texas
                                       July 28, 2015

                                   No. 04-15-00068-CV

                                   John M. DONOHUE,
                                        Appellant

                                             v.

           Perla DOMINGUEZ and Kevin Nakata, In Their Individual Capacities,
                                   Appellees

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-12457
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER

       The appellees’ motion for extension of time to file brief is hereby GRANTED. Time is
extended to August 10, 2015.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court